DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/679952 filed on June 4, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 7-16 are rejected under 103. Claims 1-20 are rejected under Alice 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to Claims 1-20 as a whole, the claims are determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101, the Office is charged with determining whether the scope of Claims 1-20 are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
If the claims fall within one of the statutory categories, the Office must then determine whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is a patent-eligible application of the exception.  (This two-part analysis of the claim is highlighted in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 132 S.Ct. 1289 (2012), and is the subject of the 2014 Interim Eligibility Guidance.)  
If the claims are directed to a judicial exception (e.g., an abstract idea), any element or combination of elements in the claims must be sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  In other words, the claims must contain an inventive concept that transforms the claimed abstract idea into a patent-eligible application of the idea.  The inventive concept must do more than simply recite well-understood, routine, and conventional activities.  See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).  
In Alice and Mayo, the Court provided examples of abstract ideas which initially included fundamental economic practices, certain methods of organizing human activities, an idea of itself, and implementing mathematical principle(s) on a physical machine, namely a computer.  
In more recent cases, however, the courts have treated collecting information, including when limited to particular content (which does not change its character as information), as being within the realm of abstract ideas.  See FairWarning IP, LLC v. Iatric System, Inc., (Fed. Cir. October 11, 2016) and Elec. Power Grp., LLC v. Alstrom S.A., (Fed. Cir. August 1, 2016).  The courts have also recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.  See, e.g., Content Extraction and Transmission v. Wells Fargo Bank, (Fed. Cir. 2014).   
In the instant case, applicant claims are directed to a combination of these abstract-idea categories, but specifically, applicant claims are directed to the four statutory categories of invention, the Office has determined the claims to be a process/an apparatus. 
For instance, the preamble of Claim 1 recites a system and the claim includes at least one server computing device.  The combination of these components creates a processing device which is similar to an apparatus, and therefore meet the statutory requirements discussed in MPEP 2106(I).
 For instance, the preamble of Claim 7 recites a method; the body of claim recites active method steps; and the dependent claims further define the active method steps.  Therefore, claim 7 is similar to a process and meets the statutory requirements discussed in MPEP 2106(I).
For instance, the preamble of claim 17 recites a non-transitory computer readable medium which is similar to a storage device or apparatus, and therefore meet the statutory requirements discussed in MPEP 2106(I).
Next, the two-part analysis, initially cited in Mayo and the subject of the 2014 Interim Eligibility Guidance, is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, whether the additional limitations in the claims amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible.   
In the instant case, the claims 1-20 are directed to receiving data, aggregating data, forwarding data and storing data.
In FairWarning, the claims were directed to a computer based method for collecting and analyzing information to detect misuse and notifying a user when misuse is detected.  According to the court, the claims merely implemented an old practice in a new environment. The court held that the inventive concept (i.e., the use of a computer to purportedly improve existing technological processes by allowing the automation of further tasks) did not transform the claimed abstract idea into a patent-eligible application.  Like FairWarning, the focus of the claims in the instant application are not directed to improvements to computers as tools, but on certain independently abstract ideas that use computers as a tools.
In Elec. Power Grp., the claims were directed to systems and methods for performing real-time performance monitoring of an electric power grid by collecting data from multiple data sources, analyzing the data, and then displaying the results.  The inventive concept the claims purported to make were a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.  The court held that nothing in the claims, understood in light of the specification, required anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting desired information.  Thus, much like the claims in Elec. Power Grp., the focus of the claims in the instant application are not directed to improvements to computers as tools, but on certain independently abstract ideas that use computers as a tools. 
In Content Extraction, the claims were directed to a method of processing information from a diversity of types of hard copy documents using an automated digitizing unit or computer and a scanner.  The claims recited collecting data, recognizing certain data within the collected data set, and storing that recognized data in a memory.  The court found the scope of these claims (i.e., the concept of data collection, recognition, and storage) to be undisputedly well-known and abstract, stating that humans have always performed these functions, and banks have, for some time, reviewed checks, recognized relevant data such as the amount, account number, and identity of account holder, and stored that information in their records.  
Attempts were made to distinguish the claims as transforming the abstract idea into a patent-eligible application through the use of addition machinery—a scanner; however, the court held no inventive concept existed in the use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry.  
Thus, much like the claims in Content Extraction, the use of addition machinery in the instant claims do not transform the abstract-idea into a patent-eligible application, since the additional machinery is nothing more than an ancillary part of the idea.  
Accordingly, claims 1-20 are directed to an abstract idea.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to nothing more than mere instructions to implement the idea on a generic computer to perform generic computer functions.  Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Instead, the claims merely implement a process previously performed by a human (operator) using a computer processor.   Moreover, the analysis being performed by the computer is merely applying known math and logic using a computer processor such that they do not add significantly more to the math or logic than activity previously performed by a human. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking the abstract idea to a particular technological environment.
          Beyond the abstract idea, the claims merely recite well-understood, routine conventional activities, either by requiring conventional computer activities or routine data-gathering steps.  Considered individually or taken together as an ordered combination, the claim elements fail to transform the claimed abstract idea into a patent-eligible application.  For example, claims 1, 7 and 17 recites “receive a code trace segment”, “forward trace code segment”, “store trace code”, and “aggregating code trace segments”.  Just as in Alice, all of these computer functions are well-understood, routine, conventional activities previously known to the industry, and therefore, fail to transform the claimed abstract idea into a patent-eligible application.
	Claims 2-6, 8-16 and 18-20 do not include elements that amount to significantly more than the abstract idea and are also rejected under the same rational.
Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Moturu (US Patent 9,189,355).

Claim 7, Chen teaches a method, comprising: receiving, by at least one server computing device, a code trace associated with an application request submitted to a particular service application of a plurality of applications hosted in a service-oriented computing environment from a client application (View Chen ¶ 2, 3, 30, 31, 32; trace associated with software program and transaction identifier), wherein the code trace documents a plurality of calls to component services of the particular service application to respond to the application request (View Chen ¶ 2, 3, 30, 31; trace request for each node).


Chen does not explicitly teach storing, by the at least one server computing device, the code trace in a data store indexed by a unique identifier of the request.

However, Moturu teaches storing, by the at least one server computing device, the code trace in a data store indexed by a unique identifier of the request (View Moturu Col. 6, Lines 63-67; Col. 9, Lines 18-50; request trace log stored in central data repository; request trace log includes internal trace ID (service request) and portion of service request performed; internal trace ID indexes request trace log).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen with storing, by the at least one server computing device, the code trace in a data store indexed by a unique identifier of the request since it is known in the art that a code trace can have a unique ID (View Moturu Col. 6, Lines 63-67; Col. 9, Lines 18-50).  Such modification would have allowed a code trace to be assigned to an application request.



Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Moturu (US Patent 9,189,355) and further in view of Kimura (US Patent Application 2005/0289399 A1).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings does not explicitly teach performing, by the at least one server computing device, a transformation on the code trace before storing the code trace.

However, Kimura teaches performing, by the at least one computing device, a transformation on the code trace before storing the code trace (View Kimura ¶ 11; compress trace information then store).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with performing, by the at least one server computing device, a transformation on the code trace before storing the code trace since it is known in the art that a trace can be transformed (View Kimura ¶ 11).  Such modification would have allowed a code trace to be compressed and stored.


Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Kimura further teaches performing the transformation further comprises compressing, by the at least one server computing device, the code trace (View Kimura ¶ 11; compress trace information).



Claim(s) 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Moturu (US Patent 9,189,355) and further in view of Kwok (US Patent 9,438,491).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above does not explicitly teach a portion of the code trace is received from a service executed by a machine instance in the service-oriented computing environment upon which at least one of the component services executes.

However, Kwok teaches at least a portion of the code trace is received from a service executed by a machine instance in the service-oriented computing environment upon which at least one of the component services executes (View Kwok Fig. 1, Components 125, 145, 170; Col. 7, Lines 49-63; monitor application on same machine; each app includes its own monitor).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a portion of the code trace is received from a service executed by a machine instance in the service-oriented computing environment upon which at least one of the component services executes since it is known in the art that an application can be monitored (View Kwok Fig. 1, Components 125, 145, 170; Col. 7, Lines 49-63).  Such modification would have allowed a code trace to be executed in the same computing environment.

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above does not explicitly teach the code trace includes local runtime information.

However, Kwok teaches the code trace includes local runtime information (View Kwok Col. 2, Lines 21-30; Col. 21, Lines 18-22; runtime library).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the code trace includes local runtime information since it is known in the art that a code trace can include specific information (View Kwok Col. 2, Lines 21-30; Col. 21, Lines 18-22).  Such modification would have allowed a code trace to include a runtime library.


Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above does not explicitly teach at least two of the plurality of applications are operated by different customers of a plurality of customers of a hosting provider that operates the service-oriented computing environment.

However, Kwok teaches at least two of the plurality of applications are operated by different customers of a plurality of customers of a hosting provider that operates the service-oriented computing environment (View Kwok Col. 2, Lines 23-38; different mobile devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with at least two of the plurality of applications are operated by different customers of a plurality of customers of a hosting provider that operates the service-oriented computing environment since it is known in the art that different applications can be used by different customers (View Kwok Col. 2, Lines 23-38).  Such modification would have allowed a plurality of application request can be traced.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Moturu (US Patent 9,189,355) in view of MacPherson (US Patent 8,719,791) and further in view of Kimura (US Patent Application 2005/0289399 A1).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 7.  Morturu further teaches storing, by the at least one server computing device, the modified code trace in the data store indexed by the unique identifier of the application request (View Moturu Col. 6, Lines 63-67; Col. 9, Lines 18-50; request trace log stored in central data repository; request trace log includes internal trace ID (service request) and portion of service request performed; internal trace ID indexes request trace log).

The combination of teachings does not explicitly teach receiving, by the at least one server computing device, an additional segment of the code trace corresponding to an additional call to a component service of the particular service application; modifying, by the at least one server computing device, the code trace to incorporate the additional segment.

However, MacPherson teaches receiving, by the at least one server computing device, an additional segment of the code trace corresponding to an additional call to a component service of the particular service application (View MacPherson Col. 1, Lines 25-40; one more stack traces).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving, by the at least one server computing device, an additional segment of the code trace corresponding to an additional call to a component service of the particular service application since it is known in the art that plurality stack traces can be used (View MacPherson Col. 1, Lines 25-40).  Such modification would have allowed a plurality of stack traces can be monitored for an application.

The combination of teachings does not explicitly teach modifying, by the at least one server computing device, the code trace to incorporate the additional segment.

However, Kimura teaches modifying, by the at least one server computing device, the code trace to incorporate the additional segment (View Kimura ¶ 11; compress trace information); and

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with modifying, by the at least one server computing device, the code trace to incorporate the additional segment since it is known in the art that a trace can be modified (View Kimura ¶ 11).  Such modification would have allowed a plurality of code trace to be compressed and stored.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Moturu (US Patent 9,189,355) and further in view of Krajec (US Patent Application 2013/0283241 A1).


Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  The combination of teachings does not explicitly teach assessing, by the at least one server computing device, a cost to an individual customer of the plurality of customers based at least in part on a volume of code traces stored within a time window.

However, Krajec teaches assessing, by the at least one server computing device, a cost to an individual customer of the plurality of customers based at least in part on a volume of code traces stored within a time window (View Krajec ¶ 120; cost impact).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with assessing, by the at least server one computing device, a cost to an individual customer of the plurality of customers based at least in part on a volume of code traces stored within a time window since it is known in the art that a cost impact can be calculated (View Krajec ¶ 120).  Such modification would have allowed the cost impact of storing a code trace to be calculated.


Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wedel et al. (U.S. Patent Application No. 2008/0313504); (¶ 1, 2) teaches an application running on a server. 
Mayer et al. (U.S. Patent Application No. 2014/0164848); (¶ 3, 35, 36, 57, 58, 60) teaches a trace unit is assigned to a processor. 
Huang et al. (U.S. Patent Application No. 2016/0019109); (¶ 171-173) teaches identifying a particular application request. 
Nakumura et al. (U.S. Patent Application No. 2009/0106769); (¶ 62, 70) teaches a server records a trace and assigns a trace ID. 
Byrd et al. (U.S. Patent Application No. 2006/0047805); (¶ 54, 57, 59, 77, 82) teaches trace data identifier related to business process. 
Regnier et al. (U.S. Patent Application No. 2006/0015297); (¶ 10) teaches program tracing and data messages transmitted to an analysis tool. 
Ahmad et al. (U.S. Patent Application No. 2004/0250164); (¶ 2) teaches transmitting trace information through selected pins of an embedded processor. 
Al-Omari et al. (U.S. Patent Application No. 2006/0184835); (¶ 18) teaches multiple hardware trace facilities. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114